In The


Court of Appeals


Ninth District of Texas at Beaumont


_________________


NO. 09-08-484 CV

_____________________


IN RE MONICA E. LOWE




Original Proceeding



MEMORANDUM OPINION

	In this mandamus proceeding, Monica Lowe challenges the temporary orders signed
by the trial court in a suit to modify custody. We deny the petition. 
	To obtain mandamus relief, a relator must show that the trial court clearly abused its
discretion and that the relator has no adequate remedy by appeal.  In re Prudential Ins. Co.
of Am., 148 S.W.3d 124, 135-36 (Tex. 2004). Although mandamus may be the appropriate
vehicle for challenging temporary orders entered while a motion to modify is pending in a
suit affecting the parent-child relationship, relief is available only to correct a clear abuse of
discretion.  In re Ostrofsky, 112 S.W.3d 925, 928 (Tex. App.--Houston [14th Dist.] 2003,
orig. proceeding) (citing Dancy v. Daggett, 815 S.W.2d 548, 548 (Tex. 1991); Walker v.
Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)).  Generally the relator must show the trial
court could have reasonably reached only one decision.  Ostrofsky, 112 S.W.3d at 928 (citing
Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 918 (Tex. 1985)). On the mandamus 
record presented, the relator fails to establish that the trial court clearly abused its discretion. 
See Tex. Fam. Code Ann. §156.006 (Vernon Supp. 2008).  Accordingly, we deny the
petition for writ of mandamus. 
	PETITION DENIED.
									PER CURIAM
Submitted on November 24, 2008
Opinion Delivered December 11, 2008

Before McKeithen, C.J., Gaultney and Kreger, JJ.